OPINION
Opinion by
Chief Justice WRIGHT.
Appellants’ brief in this case is overdue. By letter dated July 9, 2012, we notified appellants the time for filing their brief had expired. We directed appellants to file their brief and an extension motion within ten days or the appeal would be dismissed. To date, appellants have not filed their brief, an extension motion, or otherwise corresponded with the Court regarding the status of this appeal.
Accordingly, we dismiss this appeal. See Tex.R.App. P. 38.8(1), 42.3(c).